Terminal Disclaimer
The terminal disclaimer filed on 2/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 21-26, 28-35, 37, 38, 40, and 41 are allowed.
Claims 21 and 29 have been amended to include the allowable subject matter of claim 27, so claims 21 and 29 are allowed because the prior art of record fails to teach or suggest the limitation “a switch coupled between the gate of the first MOSFET and the node located between the first MOSFET and the second MOSFET; and a controller configured to supply a same control signal to the gate of the first MOSFET and the gate of the second MOSFET to turn on the first MOSFET and the second MOSFET in response to a drain-source voltage of the first MOSFET and a drain-source voltage of the second MOSFET being substantially zero prior to turn on” in addition to other limitations recited in the claims.
Claims 22-26 and 28 are allowed because they depend on claim 21.
Claims 30-35 and 37 are allowed because they depend on claim 29.
Claim 38 has been amended to include the allowable subject matter of claim 39, so claim 38 is allowed because the prior art of record fails to teach or suggest the limitations “a diode having a cathode and an anode, wherein the cathode is coupled with the first MOSFET and the anode is coupled with the controller; and a voltage sharing circuit coupled between the first MOSFET and the second MOSFET, the voltage sharing circuit comprising: a first resistor; and a second resistor coupled in series with the first resistor; wherein the first and second resistor are 
Claim 40 is allowed because it depends on claim 38.
Claim 41 is presented based on the subject matter of allowable claim 23.  Thus, claim 41 is allowed because the prior art of record fails to teach or suggest the limitations “a voltage sharing circuit coupled between the first MOSFET and the second MOSFET, the voltage sharing circuit comprising: a first resistor; a second resistor coupled in series with the first resistor; a first capacitor; and a second capacitor coupled in series with the first capacitor; and wherein the first and second resistor are positioned between the drain of the first MOSFET and the source of the second MOSFET; wherein a node located between the first resistor and the second resistor is coupled with a node located between the first MOSFET and the second MOSFET; and wherein the first and second capacitor are positioned between the drain of the first MOSFET and the source of the second MOSFET; a controller configured to supply a same control signal to the gate of the first MOSFET and the gate of the second MOSFET to turn on the first MOSFET and the second MOSFET; and a diode having a cathode and an anode, wherein the cathode is coupled with the first MOSFET and the anode is coupled with the controller”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842